DETAILED ACTION
Claims 7 and 12 have been canceled.
Claims 1 and 9 have been amended.
Claims 1 – 6, 8 – 11 and 13 – 15 have been examined and are pending.

Drawings
The applicant's submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0181945 to Tremblay and in view of Patent Application Publication No. 2021/0386126 to Serita et al. (hereinafter Serita).

Regarding Claim 1, Tremblay discloses electronic vaping devices usable by users (¶2), and further includes: 
	control method for an electronic cigarette (Tremblay discloses ¶9 method for controlling an electronic vaping device) the method comprising: after a terminal establishes a wireless connection with an electronic cigarette bound with the terminal (Tremblay discloses ¶68 and Fig. 7 a communication device 400 external to the electronic cigarette 100 may interact with the electronic cigarette 100 over a communication link 440) the terminal detecting whether the terminal or the electronic cigarette enters a non-smoking area (Tremblay discloses ¶141 and Fig. 16 that the communication device 400 detects an electronic cigarette entering into a vaping-prohibited area 600 such as an airport, airplane, hospital, restaurant, school, train, subway, bus or other public place) when the terminal detects that the terminal or the electronic cigarette enters a non-smoking area, the terminal sending a smoking banning signal to the electronic cigarette (Tremblay discloses ¶141 the electronic cigarette entering the non-smoking area and the communication device 400 issuing an external vapor-providing capability alteration (VCA) command to disable the vaping of the electronic cigarette) wherein the smoking banning signal is used to instruct the electronic cigarette, after receiving the smoking banning signal, to stop atomizing in response to the smoking triggering signal (Tremblay discloses ¶142 when the electronic cigarette 100 enters the vaping-prohibited area 600, the external VCA command is received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100 by sending an internal control signal to the vapor producer 120, sometimes referred to as an atomizer that vaporizes the liquid stored in the container (¶60), and it disables the vapor-providing capability of the electronic cigarette 100.)
Tremblay does not explicitly disclose wherein the method further comprises: the terminal obtaining, according to the positioning information of the terminal or the electronic cigarette, at least one area marked as the area of allowing smoking within a predetermined distance in a map as the recommended smoking area, the terminal displaying the information of the recommended smoking area. However, in an analogous art, Serita teaches:
wherein the method further comprises, the terminal obtaining, according to the positioning information of the terminal or the electronic cigarette, at least one area marked as the area of allowing smoking within a predetermined distance (Serita discloses (Fig. 12, ¶108) smoking areas located within a certain range i.e. predetermined range e.g. 1 km) in a map as the recommended smoking area (Serita discloses the map image M on a screen of the user terminal showing smoking areas located (Fig. 12, Abstract, ¶108) within a certain range from current location of the user) the terminal displaying the information of the recommended smoking area (Serita discloses (Fig. 12, ¶108-¶112) plurality of smoking areas on the map with their degrees of satisfaction of user conditions and that are more adequately meet the user’s needs.)
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine control method for an electronic cigarette, the method comprising: after a terminal establishes a wireless connection with an electronic cigarette bound with the terminal, the terminal detecting whether the terminal or the electronic cigarette enters a non-smoking area, when the terminal detects that the terminal or the electronic cigarette enters a non-smoking area, the terminal sending a smoking banning signal to the electronic cigarette, wherein the smoking banning signal is used to instruct the electronic cigarette, after receiving the smoking banning signal, to stop atomizing in response to the smoking triggering signal, as disclosed by Tremblay, and the terminal obtaining, according to the positioning information of the terminal or the electronic cigarette, at least one area marked as the area of allowing smoking within a predetermined distance in a map as the recommended smoking area, the terminal displaying the information of the recommended smoking area, as taught by Serita, for the purpose of implementing techniques for providing information regarding smoking places (¶2).

Regarding Claim 2, Tremblay in view of Serita discloses all the elements with respect to claim 1. Further, it discloses:
when the terminal detects that the terminal or the electronic cigarette leaves the non-smoking area, the terminal sending a ban-lifting signal to the electronic cigarette, wherein the ban-lifting signal is used to instruct the electronic cigarette to perform atomizing when detecting the smoking triggering signal; Tremblay discloses ¶151 when the server 400 determines that the electronic cigarette 100 leaves the vaping-prohibited area 610, the server 400 transmits an external VCA command to the electronic cigarette 100 in order to enable the vapor-providing capability of the electronic cigarette 100.

Regarding Claim 3, Tremblay in view of Serita discloses all the elements with respect to claim 2. Further, it discloses:
the terminal acquiring the positioning information of the terminal; when the terminal determines that it is not in a non-smoking area according to the positioning information of the terminal, or when the terminal determines that it enters a smoking area according to the positioning information of the terminal, the terminal determining that it leaves the non-smoking area; Tremblay discloses ¶154 the mobile communication device 400 includes a GPS locator) which emits a wireless signal allowing the location of the mobile communication device 400 to be identified, thereby allowing the location of the electronic cigarette 100 to be inferred, and this assists in detecting a local VCA event, indicating that the vapor-producing capability of the electronic cigarette 100 is to be disabled/enabled (¶169).
The motivation to combine the references is similar to the reasons in Claim 2.

Regarding Claim 4, Tremblay in view of Serita discloses all the elements with respect to claim 2. Further, it discloses:
wherein the method further comprises: the terminal acquiring the positioning information of the electronic cigarette (Tremblay discloses Fig. 18 and ¶147 the location of the electronic cigarette 100 may be derived from a signal transmitted by the electronic cigarette 100 itself. For instance, the electronic cigarette 100 may comprise a locator 180 (e.g., a GPS locator) which emits a wireless signal allowing the location of the electronic cigarette 100 to be identified) 
when the terminal determines that the electronic cigarette is not in a non-smoking area according to the positioning information of the electronic cigarette, or when the terminal determines that the electronic cigarette enters a smoking area according to the positioning information of the electronic cigarette, the terminal determining that the electronic cigarette leaves the non-smoking area (Tremblay discloses ¶150 when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to enable/disable the vapor-providing capability of the electronic cigarette 100.)

Regarding Claim 5, Tremblay in view of Serita discloses all the elements with respect to claim 1. Further, it discloses:
wherein the terminal detecting whether the terminal or the electronic cigarette enters a non-smoking area, comprising: the terminal acquiring the positioning information of the terminal or the electronic cigarette (Tremblay discloses ¶150 when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100) 
the terminal obtaining the mark for the corresponding location in a map based on the positioning information if the mark indicates that the location is a non-smoking area, the terminal determining that the terminal or the electronic cigarette enters a non-smoking area (Tremblay discloses Fig. 18 and ¶147 the location of the electronic cigarette 100 may be derived from a signal transmitted by the electronic cigarette 100 itself. For instance, the electronic cigarette 100 may comprise a locator 180 (e.g., a GPS locator) which emits a wireless signal allowing the location of the electronic cigarette 100 to be identified on the map by the server 400 that have access to a database maintaining locations of vaping-prohibited areas, which may be derived from maps ¶149).

Claim 14, do not teach or further define over the limitations in claim 1. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0181945 to Tremblay, in view of Patent Application Publication No. 2021/0386126 to Serita and in view of Patent Application Publication No. 2016/0081393 to Black.

Regarding Claim 6, Tremblay in view of Serita discloses all the elements with respect to claim 1. Tremblay in view of Serita does not explicitly disclose the terminal acquiring the broadcast information broadcast by a wireless access point detected by the terminal if the broadcast information includes a non-smoking notice, the terminal determining that the terminal enters a non-smoking area. However, in an analogous art, Black teaches:
the terminal acquiring the broadcast information broadcast by a wireless access point detected by the terminal if the broadcast information includes a non-smoking notice, the terminal determining that the terminal enters a non-smoking area; Black discloses (Fig. 5 and ¶31) the method 300 to automatically enforce no-vaping policies within certain buildings based on a combination of the location of the personal vaporizer 102 and/or databases of vaping restrictions tied to certain locations and/or location-based broadcast signals. For example, a broadcast signal within a room or building may indicate the vaping policy or vaping constraints set for that room or building.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine control method for an electronic cigarette, the method comprising: after a terminal establishes a wireless connection with an electronic cigarette bound with the terminal, the terminal detecting whether the terminal or the electronic cigarette enters a non-smoking area, when the terminal detects that the terminal or the electronic cigarette enters a non-smoking area, the terminal sending a smoking banning signal to the electronic cigarette, wherein the smoking banning signal is used to instruct the electronic cigarette, after receiving the smoking banning signal, to stop atomizing in response to the smoking triggering signal, and the terminal obtaining, according to the positioning information of the terminal or the electronic cigarette, at least one area marked as the area of allowing smoking within a predetermined distance in a map as the recommended smoking area, the terminal displaying the information of the recommended smoking area, as disclosed by Tremblay in view of Serita, and the terminal acquiring the broadcast information broadcast by a wireless access point detected by the terminal if the broadcast information includes a non-smoking notice, the terminal determining that the terminal enters a non-smoking area, as taught by Black, for the purpose of managing a personal vaporizer (¶7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0181945 to Tremblay, in view of Patent Application Publication No. 2021/0386126 to Serita and in view of Patent Application Publication No. 2021/0068467 to Fard et al. (hereinafter Fard).

Regarding Claim 8, Tremblay in view of Serita discloses all the elements with respect to claim 1. Tremblay in view of Serita does not explicitly disclose when the wireless connection between the terminal and the electronic cigarette is disconnected, the terminal displaying a prompt information to prompt the disconnection between the terminal and the electronic cigarette. However, in an analogous art, Fard teaches:
when the wireless connection between the terminal and the electronic cigarette is disconnected, the terminal displaying a prompt information to prompt the disconnection between the terminal and the electronic cigarette; Fard discloses (¶98 and Fig. 4) that upon detecting that the wireless connection between the mobile device and the electronic cigarette (smoking substitute device) has been lost, the app running on the mobile device notify a user when the connection to the smoking substitute device is lost. The app can be configured to issue a notification every time the connection is lost.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine control method for an electronic cigarette, the method comprising: after a terminal establishes a wireless connection with an electronic cigarette bound with the terminal, the terminal detecting whether the terminal or the electronic cigarette enters a non-smoking area, when the terminal detects that the terminal or the electronic cigarette enters a non-smoking area, the terminal sending a smoking banning signal to the electronic cigarette, wherein the smoking banning signal is used to instruct the electronic cigarette, after receiving the smoking banning signal, to stop atomizing in response to the smoking triggering signal, and the terminal obtaining, according to the positioning information of the terminal or the electronic cigarette, at least one area marked as the area of allowing smoking within a predetermined distance in a map as the recommended smoking area, the terminal displaying the information of the recommended smoking area, as disclosed by Tremblay in view of Serita, and when the wireless connection between the terminal and the electronic cigarette is disconnected, the terminal displaying a prompt information to prompt the disconnection between the terminal and the electronic cigarette, as taught by Fard, for the purpose of implementing a smoking substitute device capable of wireless communication with other devices (¶2).

Claims 9 – 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0181945 to Tremblay and in view of Patent Application Publication No. 2018/0093054 to Bowen et al. (hereinafter Bowen).

Regarding Claim 9, Tremblay discloses electronic vaping devices usable by users (¶2), and further includes: 
control method for an electronic cigarette (Tremblay discloses ¶9 method for controlling an electronic vaping device) the method comprising: after an electronic cigarette establishes a wireless connection with a terminal bound with the electronic cigarette (Tremblay discloses ¶68 and Fig. 7 a communication device 400 external to the electronic cigarette 100 may interact with the electronic cigarette 100 over a communication link 440) the electronic cigarette receiving a smoking banning signal sent from the terminal, wherein the smoking banning signal is sent when the terminal detects that the terminal or the electronic cigarette enters a non-smoking area (Tremblay discloses ¶141 and Fig. 16 that the communication device 400 detects an electronic cigarette entering into a vaping-prohibited area 600 such as an airport, airplane, hospital, restaurant, school, train, subway, bus or other public place. Tremblay discloses entering the non-smoking area and communication device 400 issuing an external vapor-providing capability alteration (VCA) command to disable the vaping of the electronic cigarette) after receiving the smoking banning signal sent from the terminal, the electronic cigarette stopping atomizing in response to the smoking triggering signal (Tremblay discloses ¶142 when the electronic cigarette 100 enters the vaping-prohibited area 600, the external VCA command is received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100 by sending an internal control signal to the vapor producer 120, sometimes referred to as an atomizer that vaporizes the liquid stored in the container (¶60), and it disables the vapor-providing capability of the electronic cigarette 100) when the electronic cigarette establishes a wireless connection with the terminal, the electronic cigarette updating the remaining puffs to a preset value (Tremblay discloses (Fig. 7) an electronic cigarette establishing a wireless connection and control or preventing the discharge or limit vaping by an individual to a preset value abiding to a smoking cessation program (¶83 - ¶85) and updating (¶119) the remaining puffs i.e. the status of the container 124 of the vapor producer 120, such as fill level (e.g., full, empty, remaining quantity, etc.), and if container found almost empty, a first vape in a new series of vapes (i.e. after the disconnection) can be restricted to remind the user that he/she soon will need to change or replenish the container 124).
Tremblay does not explicitly disclose wherein the method further comprises, if the puffs sucked reach the preset value after the electronic cigarette is disconnected from the terminal, the electronic cigarette stopping atomizing in response to the smoking triggering signal. However, in an analogous art, Bowen teaches:
if the puffs sucked reach the preset value after the electronic cigarette is disconnected from the terminal, the electronic cigarette stopping atomizing in response to the smoking triggering signal; Bowen discloses (¶71) the dosing control includes controlling the operation of the vaporizer based on the amount of active ingredient delivered by the apparatus over time, including alerting a user when a predetermined (user defined, factory-set, or third-party set) amount or threshold is approached (e.g., within 50%, 75%, 80%, 85%, 90%, 95%, 98%, 99%, etc. of the predetermined amount) or exceeded, and/or stopping (locking, disabling, etc.) operation of the apparatus when the predetermined threshold (i.e. preset value) is met or exceeded. The dose control continues to happen even in the absence of wireless communication (¶116).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine control method for an electronic cigarette, the method comprising: after an electronic cigarette establishes a wireless connection with a terminal bound with the electronic cigarette, the electronic cigarette receiving a smoking banning signal sent from the terminal, wherein the smoking banning signal is sent when the terminal detects that the terminal or the electronic cigarette enters a non-smoking area, after receiving the smoking banning signal sent from the terminal, the electronic cigarette stopping atomizing in response to the smoking triggering signal, when the electronic cigarette establishes a wireless connection with the terminal, the electronic cigarette updating the remaining puffs to a preset value, as disclosed by Tremblay, and if the puffs sucked reach the preset value after the electronic cigarette is disconnected from the terminal, the electronic cigarette stopping atomizing in response to the smoking triggering signal, as taught by Bowen, for the purpose of implementing devices, systems and methods relating to using, controlling and making etc. of the vaporizing devices (¶2).
 
Regarding Claim 10, Tremblay in view of Bowen discloses all the elements with respect to claim 9. Further, it discloses:
wherein after the electronic cigarette receives the smoking banning signal sent from the terminal (Tremblay discloses ¶142 when the electronic cigarette 100 enters the vaping-prohibited area 600, the external VCA command is received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100 by sending an internal control signal to the vapor producer 120, sometimes referred to as an atomizer that vaporizes the liquid stored in the container (¶60), and it disables the vapor-providing capability of the electronic cigarette 100) the method further comprises: when the electronic cigarette receives a ban-lifting signal sent from the terminal, the electronic cigarette performing atomizing when it receives the smoking triggering signal, wherein the ban-lifting signal is sent when the terminal detects that the terminal or the electronic cigarette leaves the non-smoking area (Tremblay discloses ¶151 when the server 400 determines that the electronic cigarette 100 leaves the vaping-prohibited area 610, the server 400 transmits an external VCA command to the electronic cigarette 100 in order to enable the vapor-providing capability of the electronic cigarette 100.)
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein after the electronic cigarette receives the smoking banning signal sent from the terminal the method further comprises: when the electronic cigarette receives a ban-lifting signal sent from the terminal, the electronic cigarette performing atomizing when it receives the smoking triggering signal, wherein the ban-lifting signal is sent when the terminal detects that the terminal or the electronic cigarette leaves the non-smoking area, as disclosed by Tremblay, and if the puffs sucked reach the preset value after the electronic cigarette is disconnected from the terminal, the electronic cigarette stopping atomizing in response to the smoking triggering signal, as taught by Bowen, for the purpose of implementing devices, systems and methods relating to using, controlling and making etc. of the vaporizing devices (¶2).

Claim 15, do not teach or further define over the limitations in claim 1. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0181945 to Tremblay, in view of Patent Application Publication No. 2018/0093054 to Bowen, and in view of Patent Application Publication No. 2013/0340775 to Juster et al. (hereinafter Juster).

Regarding Claim 11, Tremblay in view of Bowen discloses all the elements with respect to Claim 9. Tremblay in view of Bowen does not explicitly disclose if the electronic cigarette is disconnected from the terminal in the non-smoking area, the electronic cigarette stopping anatomizing in response to the smoking triggering signal. However, in an analogous art, Juster teaches:
if the electronic cigarette is disconnected from the terminal in the non-smoking area, the electronic cigarette stopping anatomizing in response to the smoking triggering signal; Juster discloses (¶59) if the e-Cig is not near the smartphone, then it is disabled, inoperable or limited to a certain number or rate of puffs. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein after the electronic cigarette receives the smoking banning signal sent from the terminal the method further comprises: when the electronic cigarette receives a ban-lifting signal sent from the terminal, the electronic cigarette performing atomizing when it receives the smoking triggering signal, wherein the ban-lifting signal is sent when the terminal detects that the terminal or the electronic cigarette leaves the non-smoking area, as disclosed by Tremblay in view of Bowen, and if the electronic cigarette is disconnected from the terminal in the non-smoking area, the electronic cigarette stopping anatomizing in response to the smoking triggering signal, as taught by Juster, for the purpose of implementing enhancements for the controller may provide for improved operations and control for the e-Cigarette (¶26).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0181945 to Tremblay, in view of Patent Application Publication No. 2018/0093054 to Bowen, and in view of Patent Application Publication No. 2020/0237014 to Lee et al. (hereinafter Lee).

Regarding Claim 13, Tremblay in view of Bowen discloses all the elements with respect to Claim 9. Further, it discloses:
wherein the rejection notice of binding includes an identification of the electronic cigarette (Tremblay discloses (¶160-¶162) the authorization information 700 may comprise an identifier, such as an alphanumeric identifier (e.g., a passcode) or a biometric identifier) when the other terminal receives the rejection notice of binding, the other terminal being triggered to upload an alarm notification information including the identification of the electronic cigarette to a server, wherein the alarm notification information further comprises the positioning information of the other terminal or the IP information used by the other terminal (Tremblay discloses (¶160-¶162) mobile communication device 400 generates authentications notifications (i.e. acceptance/rejection notices) by comparing the authentication information 700 provided by the user to previously-collected identifiers stored in a memory such as serial numbers, phone numbers, IP addresses (¶148) passwords (¶166) and buccal biometric inputs (¶198). This may be useful, for instance, to reduce a potential for unauthorized use of the electronic cigarette 100, such as would occur if there were an attempted use of the electronic cigarette by someone who is unable to supply recognized buccal biometrics of an authorized user).
Tremblay in view of Bowen does not explicitly disclose after the electronic cigarette is bound with the terminal, the electronic cigarette sending a rejection notice of binding to another terminal if the electronic cigarette receives a binding request sent from the other terminal. However, in an analogous art, Lee teaches:
after the electronic cigarette is bound with the terminal, the electronic cigarette sending a rejection notice of binding to other terminal if the electronic cigarette receives a binding request sent from the other terminal; Lee discloses program (¶177) according to a result of determining whether the device 2000 is approved for a communication connection, the electronic cigarette control device 1000 may establish or deny a communication connection with the device 2000. For example, the electronic cigarette control device 1000 may only permit pairing with a device that is permitted for a communication connection with a device via Bluetooth.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the rejection notice of binding includes an identification of the electronic cigarette, when the other terminal receives the rejection notice of binding, the other terminal being triggered to upload an alarm notification information including the identification of the electronic cigarette to a server, wherein the alarm notification information further comprises the positioning information of the other terminal or the IP information used by the other terminal, as disclosed by Tremblay in view of Bowen, and after the electronic cigarette is bound with the terminal, the electronic cigarette sending a rejection notice of binding to other terminal if the electronic cigarette receives a binding request sent from the other terminal, as taught by Lee, for the purpose of implementing electronic cigarette control method and an electronic cigarette control device (¶1).

Response to Arguments

Claim Rejections - 35 USC § 102
Applicant’s arguments and amendments, filed on 09/23/2022 with respect to Claims 1 – 6, 8 – 11 and 13 – 15 have been fully considered and they are persuasive. Hence, the 35 USC § 102 rejection is withdrawn. However, based on the amendments and the newly introduced limitations, the Examiner updated the search and uses new references, Serita et al. (2021/0386126) and Juster et al. (2013/0340775), for the 35 USC § 103 rejection, hence the arguments are considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASSAN A KHAN/
Examiner, Art Unit 2451